Citation Nr: 0802443	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-40 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement of the appellant to an apportionment of the 
veteran's compensation benefits on behalf of the veteran's 
child.


REPRESENTATION

Appellant represented by:	Timothy M. Ammons, attorney

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Martin, Counsel
INTRODUCTION

The veteran had active service from January 1960 to December 
1981.  He has also reported additional prior periods of 
service which have not been verified.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA), regional office (RO) in St. 
Petersburg, Florida.  The appellant is the mother and 
custodian of the veteran's child.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Many of the facts in this case are not in dispute.  The 
veteran has previously established entitlement to service 
connected disability compensation.  In September 2002, the 
appellant requested an apportionment on behalf of the 
veteran's adult child.  The RO denied that request in a 
decision of December 2002 on that basis that the veteran's 
daughter was over the age of 18 and had not been permanently 
incapable of support prior to age 18.  In a decision of 
December 2003, based on additional medical evidence, the RO 
concluded that the veteran's adult daughter had permanent 
incapacity for self support prior to age 18, and was 
therefore considered to be a "helpless child" for VA 
benefits purposes.  However, the RO subsequently denied an 
apportionment claim by the appellant who is the mother and 
custodian of the veteran's daughter.  The appellant then 
perfected this appeal.

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations.  Simultaneously 
contested claim refers to the situation in which the 
allowance of one claim results in the disallowance of another 
claim involving the same benefit or the allowance of one 
claim results in the payment of a lesser benefit to another 
claimant. 38 C.F.R. § 20.3(p).  Under 38 C.F.R. § 19.100, all 
interested parties will be specifically notified of the 
action taken by the agency of original jurisdiction in a 
simultaneously contested claim and of the right and time 
limit for initiating an appeal, as well as hearing and 
representation rights.  Under 38 C.F.R. § 19.101, upon the 
filing of a Notice of Disagreement in a simultaneously 
contested claim, all interested parties will be furnished 
with a copy of the statement of the case.  Under 38 C.F.R. 
§ 19.102, when a Substantive Appeal is filed in a 
simultaneously contested claim, the content of the 
Substantive Appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the contested claim.  If a 
hearing is scheduled for any party to a simultaneously 
contested claim, the other contesting claimants and their 
representatives, if any, will be notified and afforded an 
opportunity to be present.  The appellant will be allowed to 
present opening testimony and argument.  Thereafter, any 
other contesting party who wishes to do so may present 
testimony and argument.  The appellant will then be allowed 
an opportunity to present testimony and argument in rebuttal.  
Cross-examination will not be allowed. 38 C.F.R. § 20.713.  

The Board's review of the record reflects that the contested 
claims procedures have not been met.  A statement of the case 
was issued in November 2005.  A copy was provided to both the 
appellant and the veteran.  In the cover letter to the 
veteran, he was advised that he did not need to do anything 
at that time, and that "If an appeal is filed you will be 
notified and given the opportunity to respond and to request 
a hearing."  Subsequently, in December 2005, the appellant's 
substantive appeal statement was received by the RO.  
Significantly, however, a copy of that (or a summary of the 
content) was not provided to the veteran, and he was not 
afforded an opportunity to request a hearing.   

The Board concludes that the case must be remanded to ensure 
that the contested claims procedures have been followed.  
Accordingly, to ensure full compliance with due process 
requirements set forth in the regulations cited above, the 
case is REMANDED to the RO (or AMC) for the following 
development:

1.  The RO (or AMC) should review the 
claims file and ensure that all contested 
claims procedures have been followed.  
The RO (or AMC) should furnish the 
veteran a copy of the appellant's 
Substantive Appeal, or the content of the 
Substantive Appeal, and the opportunity 
to respond thereto.  The RO (or AMC) 
should also allow him an opportunity to 
respond and/or request his own hearing.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO (or AMC) should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant, 
the veteran, and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



